[exhibit103salariusscottj001.jpg]
AMENDMENT TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT THIS
AMENDMENT TO THE SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(this “Amendment”) is entered into effective as of September 10th, 2019 (the
“Effective Date”), by and among Salarius Pharmaceuticals, LLC, a Delaware
limited liability company (the “Private Salarius”), Salarius Pharmaceuticals,
Inc. (f/k/a Flex Pharma, Inc.), a Delaware corporation (the “Company”), and
Scott Jordan (the “Executive”), an individual residing at the address set forth
on the signature page below. RECITALS WHEREAS, Private Salarius and the
Executive previously entered into a Second Amended and Restated Executive
Employment Agreement on February 6, 2019 and effective as of December 15, 2018
(the “Second Amended and Restated Agreement”); WHEREAS, Section 13 of the Second
Amended and Restated Agreement provides that the Second Amended and Restated
Agreement shall be binding on and inure to the benefit of Private Salarius and
its successors and assigns, and Private Salarius desires to assign the Second
Amended and Restated Agreement to the Company; WHEREAS, Section 16 of the Second
Amended and Restated Agreement permits the parties to amend or modify its terms
by a mutually executed writing; and WHEREAS, the parties desire to amend the
Second Amended and Restated Agreement as set forth herein. NOW, THEREFORE, the
parties agree as follows: 1. Effective as of the Effective Date, Section 1 of
the Second Amended and Restated Agreement is amended by replacing the words
“Chief Financial Officer” with the words “Chief Business Officer.” 2. Effective
as of the Effective Date, Section 2 of the Second Amended and Restated Agreement
is amended and restated in its entirety as follows: “Duties. The Executive shall
faithfully perform all duties of the Company related to the position or
positions held by the Executive, including, but not limited to, strategic
planning, management of investments (, investors and foundations), preparation
of business and marketing plans, raising funds, operational oversight of
consultants and employees, and such other duties as are typical of the Chief
Business Officer of a similarly situated company and such other duties as are
prescribed from time to time by the Chief Executive Officer of the Company.
Specifically, the Executive’s duties for the Company shall include the
following: (a) working as a representative of Company on one or more steering
committees which may be established in connection with development alliances
with third parties to 1



--------------------------------------------------------------------------------



 
[exhibit103salariusscottj002.jpg]
assist the steering committees to perform their duties under applicable
development agreements; (b) Oversee strategic and business development
initiatives, public relations, communications and contribute to capital markets
activities; and (c) identifying individuals who might be suitable to provide
services for Company as an employee, consultant or collaborator. The Executive
shall be a full-time and an exempt at-will employee and will devote
approximately 40 hours of services per week, with the understanding that
Executive will work such hours as are necessary to accomplish the specified
goals and objectives, in furtherance of the Company’s best interests. The
Executive shall comply with all Company policies, standards, rules and
regulations (the “Company Policies”) and all applicable government laws, rules
and regulations that are now or hereafter in effect. The Executive acknowledges
receipt of copies of all written Company Policies that are in effect as of the
date of this Agreement.” 3. Effective as of July 19, 2019, (a) Private Salarius
assigns its rights and obligations under the Second Amended and Restated
Agreement to the Company, and the Company accepts such assignment and (b) each
reference to the “Company” in the Second Amended and Restated Agreement shall
refer to the Company. 4. Except to the extent amended hereby, the Second Amended
and Restated Agreement, and all of its terms and provisions, are hereby ratified
and confirmed in all respects, and shall remain in full force and effect. 5.
This Amendment may be executed in any number of counterparts, by facsimile if
necessary, each of which shall be an original, but all of which together shall
constitute one instrument. [Signature Page Follows] 2



--------------------------------------------------------------------------------



 
[exhibit103salariusscottj003.jpg]
IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the Effective Date. PRIVATE SALARIUS: SALARIUS PHARMACEUTICALS, LLC By:
/s/ David J. Arthur David J. Arthur Chief Executive Officer COMPANY: SALARIUS
PHARMACEUTICALS, INC. By: /s/ David J. Arthur David J. Arthur Chief Executive
Officer Company Address: 2450 Holcombe Blvd. East Suite J-608 Houston, Texas
77021 EXECUTIVE: /s/ Scott Jordan Scott Jordan Address: 3



--------------------------------------------------------------------------------



 